JUSTICE LEAPHART,
dissenting.
¶25 I dissent from the Majority’s opinion because there were no ongoing proceedings for the District Court to dismiss in the instant case. As a result, I would affirm the District Court’s denial of Mother’s motion to dismiss.
¶26 The District Court’s March 18, 2000 Order adjudicated the children youths in need of care, and approved the Department’s request to award permanent custody to Father under § 41-3-406, MCA (now § 41-3-438, MCA). The court’s Order giving Father permanent custody of the children is a final order for the purposes of M. R. App. P. 4, which Mother appealed, and we affirmed. In re B.P., 2001 MT 219, 306 Mont. 430, 35 P.3d 291.
¶27 Ml abuse and neglect proceedings concerning B.P. and A.P. were concluded with the District Court’s March 18, 2000 Order. Once the children were placed with Father, they were removed from the circumstances which placed them in danger of abuse or neglect. As a result, both the Department and the District Court’s jurisdiction over the proceedings came to an end. See e.g. In re A.C., 2004 MT 320, ¶ 17, 324 Mont. 58, ¶ 17, 101 P.3d 761, ¶ 17 (placing children with their noncustodial parent who lived out-of-state, and holding that the permanent placement “reliev[ed] the Department from any further obligation, as the concern for them being youths in need of care was eliminated by such placement.”).
¶28 Should Mother or Father wish to modify the existing custody order, entered by the Montana District Court and registered with the California courts, they are free to file the appropriate civil action to do so. In the instant case, however, the District Court properly denied Mother’s motion to dismiss, since all proceedings in this case were resolved by the court’s final judgment issued on March 18, 2000.
JUSTICE MORRIS joins in the foregoing dissent of JUSTICE LEAPHART.